Title: To George Washington from Reuben Rowzee, 22 July 1792
From: Rowzee, Reuben
To: Washington, George

 

Sir,
Winchester [Va.] 22d July 1792

The Petition, which I had the honor to transmit you, by Mr R. Lewis about this time last year, signed by many worthy Gentleman, in the vicinity where I resided, on the subject of my deplorable situation, has never yet been finally answered. The Gentleman who was pleased to convey the memorial to you has never yet had it in his power, I have learned, to afford me those Communications, which could only palliate the miseries I have so long suffered through the wicked artifices of a man who I wished to serve. I hope in Heaven by this time you have considered the documents which I took the Liberty to send you; and that I may as soon as public convenience, and private leisure, will permit, receive an answer that will be decisive. Believe me Sir, candid, when I declare, that I cannot satisfy the claim, or even a part of it, without being incapable of answering for a violence, to my pitiless family, before a just and almighty God, from whose mercy only, I look and hope for a glorious, and happy immortality. If I were a single man, I could not hesitate one moment to part with my little all, to satisfy the debt, but such has not been the will of providence, and even under my present woful circumstances, I derive happiness, on the occasional interviews, I have with my children, in the surly walls of a loathsome prison. In the Course of human affairs, my residence in this world can not be very long, and rather would I consume the remaining span of my day in Captive misery, than for my poor children after I am cold in the Ground, to be obliged to beg the little, which nature does want, from door to door. Pardon, good Sir, this warm l[ett]r, it is the overflowings of a heart, of an old grey headed, affectionate Father. I will only pray your answer, as soon, as your absence from the necessary avocations of busy life will admit, and when your private business may be not importunate for your attention. I am with submissive Respect, Sir, Yr mo: obt Hble: s⟨illegible⟩

Reuben Rowzee

